Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00143-CV

                                        Dennis OLIVARES,
                                             Appellant

                                               v.
                                            STATE
                                       STATE FARM BANK,
                                            Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 370251
                              Honorable Jason Pulliam, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: November 5, 2014

DISMISSED

           By order dated August 14, 2014, appellant’s brief was stricken from the appellate record

because appellant’s brief did not contain citations to the record in the statement of facts and

arguments sections of his brief. TEX. R. APP. P. Rule 38.1(g),(i). Appellant was ordered to file an

amended brief containing appropriate record citations in the statement of facts and arguments

sections of his brief no later than September 15, 2014.

           On September 13, 2014, appellant filed a motion requesting a copy of the record. In his

motion, appellant acknowledged that he had been informed that he must review the record in this
                                                                                      04-14-00143-CV


court’s offices. See 4th Tex. App. (San Antonio) Loc. R. 7.2(b) (“Parties who are representing

themselves and are not licensed attorneys may inspect a record only in designated areas of the

Court’s offices.”).   Accordingly, appellant’s motion was denied; however, the deadline for

appellant to file his amended brief containing appropriate citations to the record was extended to

October 3, 2014. This court’s order stated, “If appellant does not file a brief containing appropriate

record citations by October 3, 2014, this appeal will be dismissed for failure to comply with this

court’s order. See TEX. R. APP. P. 42.3.”

       Because appellant did not file an amended brief by the stated deadline, appellant failed to

comply with this court’s order. Accordingly, this appeal is dismissed. See id.

                                                  PER CURIAM




                                                 -2-